Citation Nr: 1808444	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  16-32 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for chorioretinal scar of the eye (claimed as injury to right eye).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from July 1959 to October 1962.

This matter comes to the Board of Veterans' Appeals (Board) from March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran originally claimed service connection for residuals of injury to the left eye, but later clarified that he intended to claim service connection for the right eye and that the service treatment records, in error, had noted that there was injury to the left eye, when it was, in fact, the right.  Based on the Veteran's assertions, the issue has been reframed as noted on the first page of this decision.  See generally Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (a claim is not necessarily limited in scope to a single or particular diagnosis, and should be construed based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed in processing that claim.)

The statement of the case in this case was dated February 11, 2016; and the Veteran filed a VA-Form 9 that was received on June 6, 2016, outside the 60-day time limit for timely filing (and outside the 1-year time limit from the March 2015 rating decision).  See 38 C.F.R. § 20.302(b).  The RO adjudicated a service connection claim for chorioretinal scar of the right eye in June 2015, denying the claim.  It appears that the RO waived the timeliness issue and the issue of a timely appeal is not on appeal.

The Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal. 

Given any confusion over the RO's adjudication of the right eye in June 2015 and the RO's apparent waiver of the timeliness matter, the Board waives the issue of timeliness in this case and accepts the VA Form 9 date received by the RO on June 6, 2016 as timely.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed right eye chorioretinal scar was incurred in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for right eye chorioretinal scar have been met. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran seeks service connection for residuals of eye injury to the right eye.  As noted in the introduction, while he originally noted that he was claiming residuals of injury to the left eye in April 2012, he later clarified that he intended to claim the right eye as the injured eye in service, and that the service treatment records had, in error, noted the left eye as the injured eye.  

The medical evidence of record shows the Veteran was treated for a left eye injury in April 1960 when he was stabbed in the eye with a stick.  His conjunctivae were infected but his cornea was intact. 

After service, a VA examination was provided in January 2015.  The Veteran stated that he was hit in the eyes with a limb while in service and reported that he was almost knocked out by the hit.  He reported that both eyes were patched and he was flown out to the hospital, where he was kept overnight and then sent back to the barracks for a week without duty.  It was noted that the Veteran's claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury.  The rationale was that the Veteran's report of injury was a little more detailed than the service treatment record of being "stabbed in the L eye with a stick".  The examiner stated that he believed the chorioretinal scar seen that day was consistent with the Veteran's report and was related to the injury suffered while in service.    

A supplemental opinion was provided in March 2015 to clarify which eye the examiner was referring to in the January 2015 VA examination report.  The examiner stated that it was the right eye that was being referred to during the examination and that there were no defects on the left eye.  It was noted that the scar on the right eye corresponded to the enlarged blind spot on the right.  The examiner commented that the medical records described being stabbed in the left eye with a stick but the examiner saw no scarring or other issues that would be related to this.  It was noted that the chorioretinal scar on the right eye, however, could have been caused by a blunt trauma and seemed to match with the Veteran's reported history.

Notwithstanding his initial assertion of being injured in the left eye, the Board finds that the Veteran's statements concerning his eye injury in service and symptoms since service are competent and credible as they have been relatively consistent throughout the record.  In addition the service treatment records show an injury to the eye and a VA optometrist has found that the injury described in service is consistent with the scarring in the right eye.  Accordingly, resolving all doubt in the Veteran's favor, service connection for chorioretinal scar to the right eye is warranted.

The Veteran's service connection claim for bilateral hearing loss has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

Entitlement to service connection for chorioretinal scar of the right eye is granted.


REMAND

Regarding the hearing loss claim, the only rationale provided in the March 2015 VA examination for why the Veteran's hearing loss was not related to acoustic trauma in service was that the separation examination showed that the Veteran's hearing was normal in both ears.  It also was noted that hearing loss due to noise occurs at the time of exposure.  However, VA laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the U.S. Court of Appeals for Veterans Claims has held where there is no evidence of the veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service . . . ." Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the critical question is whether the Veteran's current hearing loss disability is causally related to service.  For this reason another medical opinion is warranted with respect to the hearing loss claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrangements should be made to obtain any additional VA treatment records related to his hearing loss since September 2015.  

2.  Thereafter, return the claims folder to the examiner who provided the March 2015 VA audiology examination to determine the etiology of the Veteran's hearing loss.  If this examiner is no longer available to complete an addendum to her opinion, the Veteran should be scheduled for a new VA examination by an audiologist to ascertain the origins or etiology of his hearing loss disability.  The claims file is to be provided to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the claims file.  

After a review of the claims file and an examination of the Veteran (if warranted), the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss had its clinical onset during active service or within one year of service separation, or is related to any in-service disease, event, or injury, including noise exposure.  

In providing this opinion, the examiner should acknowledge the Veteran's exposure to acoustic trauma in service as a Combat Engineer and Demolitions Specialist and statements regarding a continuity of symptomatology since service.  
  
The examiner also should note that the fact that there was no diagnosis of hearing loss in service is not, by itself, a sufficient reason to deny service connection for hearing loss.

Note 1: In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim. 

Note 2: The Veteran's subjective history of his symptoms should be considered.

Note 3: The rationale for all opinions expressed in the examination above should be provided. If the examiner(s) is unable to offer an opinion without resorting to speculation, he or she should provide a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

3.  After the requested opinion and/ or examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claim on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


